Matter of Calixte v Corrigan (2019 NY Slip Op 03589)





Matter of Calixte v Corrigan


2019 NY Slip Op 03589


Decided on May 8, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
JOHN M. LEVENTHAL
BETSY BARROS
ANGELA G. IANNACCI, JJ.


2019-00723	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Joseph Calixte, Jr., petitioner,
vTeresa K. Corrigan, etc., et al., respondents. Joseph Calixte, Jr., East Meadow, NY, petitioner pro se.


Letitia James, Attorney General, New York, NY (Charles F. Sanders of counsel), for respondent Teresa K. Corrigan.
Madeline Singas, District Attorney, Mineola, NY (Patrick S. Brand of counsel), respondent pro se.

Proceeding pursuant to CPLR article 78, in the nature of prohibition, inter alia, to prohibit the respondents from proceeding with an underlying criminal action entitled People v Calixte , pending in the Supreme Court, Nassau County, under Indictment No. 1512/17, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied; and it is further,
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman , 71 NY2d 564, 569; see Matter of Rush v Mordue , 68 NY2d 348, 352). The petitioner failed to demonstrate a clear legal right to the relief sought.
AUSTIN, J.P., LEVENTHAL, BARROS and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court